DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/04/2021 has been entered. Claims 1, 5-7, 9-22 are pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-17 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (3791653).

Regarding claim 10, Yamada (Figures 1-5) teaches a target system comprising: a solid front surface; a solid rear surface opposite the front surface; an outer perimeter; and a first plurality of through openings (8) (Col. 2, Lines 36-46) forming a first pattern, wherein the first plurality of through openings are formed through a portion of the first surface and through a portion of the rear surface, wherein the first plurality of through openings are configured to prevent a bullet from passing through the target system (See annotated figure 1 of this document).  
	It is noted that the prior art of Yamada teaches a metal plate having holes (Yamada: Col. 2, Lines 36-46) and is fully capable of performing the claimed recitation of “the first plurality of through openings are configured to prevent a bullet from passing through the target system,” however, the recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Yamada.


	Regarding claim 11, Yamada (Figures 1-5) teaches the outer perimeter is geometric shape.  


	Regarding claim 12, Yamada (Figures 1-5) teaches the outer perimeter is human shape.

  



	Regarding claim 14, Yamada (Figures 1-5) teaches a second plurality of through openings forming a second pattern (See annotated figure 1 of this document), wherein the second plurality of through openings are configured to prevent the bullet from passing through the target system.  


	Regarding claim 15, Yamada (Figures 1-5) teaches the second pattern is formed within the first pattern (See annotated figure 1 of this document).  


	Regarding claim 16, Yamada (Figures 1-5) teaches the second pattern is formed adjacent to the first pattern (See annotated figure 1 of this document).  


	Regarding claim 17, Yamada (Figures 1-5) teaches the through openings (8) in the first plurality of through openings are elongated. 

 



	Regarding claim 22, Yamada (Figures 1-5) teaches the first plurality of through openings are elongated through openings (Col. 2, Lines 36-46) (See annotated figure 1 of this document).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (3791653) in view of Eggiman (20130328268).

 	Regarding claim 1, Yamada (Figures 1-5) teaches a target system comprising: a plate (Fig. 1-2, Part No. 6) comprising a front surface and a rear surface opposite the front surface; and a first plurality of elongated through openings (8) (Col. 2, Lines 36-46) in the plate (6); wherein the first plurality of elongated through openings form a first circle (See figure 1 of this document where the circle is annotated formed by the “elongate through openings”), wherein the first plurality of elongated through openings are configured to prevent a bullet from passing through the plate; wherein an outer perimeter of the plate is shaped as human body.  
 	It is noted that the prior art of Yamada teaches a metal plate having holes (Yamada: Col. 2, Lines 36-46) and is fully capable of performing the claimed recitation of “the first plurality of elongated through openings are configured to prevent a bullet from passing through the plate,” however, the recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Yamada. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 	Yamada does not teach an outer perimeter of the plate is shaped as a head.

 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with an outer perimeter of the plate is shaped as a head as taught by Eggiman as a means of changing the shape/configuration of a target to resemble a human form (Eggiman: Para. 0034) as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (an outer perimeter of the plate is shaped as a head) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).













    PNG
    media_image1.png
    1535
    929
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1: Yamada Reference)]












 
	Regarding claim 6, the modified Yamada (Figures 1-5) teaches the second circle is formed within the first circle (Col. 2, Lines 36-46) (See annotated figure 1 of this document). 

 
	Regarding claim 7, the modified Yamada (Figures 1-5) teaches the second circle is formed adjacent to the first circle (Col. 2, Lines 36-46) (See annotated figure 1 of this document).  


	Regarding claim 20, the modified Yamada (Figures 1-5) teaches the first plurality of elongated through openings are small enough to prevent a bullet from passing through the plate (Col. 2, Lines 36-46) (See annotated figure 1 of this document).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Eggiman, further in view of Cho (20020195777).

	Regarding claim 9, the modified Yamada (Figures 1-5) teaches a target system comprising: a plate (Fig. 1-2, Part No. 6) comprising a front surface and a rear surface opposite the front surface; and a first plurality of elongated through openings (8) (Col. 2, Lines 36-46) in the plate (6).  
 	The modified Yamada does not teach the through openings in the first plurality of through openings are semicircular.  
 	Cho (Figures 1-15) teaches the through openings (Fig. 1, Part No. 31) in the first plurality of through openings (See figure 1) are semicircular (Para. 0024). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Yamada with the through openings in the first plurality of through openings are semicircular as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (the through openings in the first plurality of through openings are semicircular) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Cho (20020195777).

	Regarding claim 18, Yamada (Figures 1-5) teaches a target system comprising: a solid front surface; a solid rear surface opposite the front surface; an outer perimeter; and a first plurality of through openings (8) (Col. 2, Lines 36-46) forming a first pattern
 	Yamada does not teach the through openings in the first plurality of through openings are semicircular.  
	Cho (Figures 1-15) teaches the through openings (Fig. 1, Part No. 31) in the first plurality of through openings (See figure 1) are semicircular (Para. 0024). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Yamada with the through openings in the first plurality of through openings are semicircular as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (the through openings in the first plurality of through openings are semicircular) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Eggiman (20130328268).

Regarding claim 19, Yamada (Figures 1-5) teaches the outer perimeter is shaped as human body (See figures 1-2). 
 	Yamada does not teach the outer perimeter is shaped as a human head.
	Eggiman (Figures 1-20) teaches the outer perimeter is shaped as a human body and head (See figures 1-2) (Para. 0032, 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with an outer perimeter of the plate is shaped as a head as taught by Eggiman as a means of changing the shape/configuration of a target to resemble a human form (Eggiman: Para. 0034) as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (the outer perimeter of the plate is shaped as a head) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the rejection of claim 10 under 35 USC 102 over Yamada is improper because the prior art of Yamada does not teach the recitation in claim 10 of “the first plurality of through openings are configured to prevent a bullet from passing through the target system,” it is noted that Yamada (Col. 2, Lines 36-46) discloses: “the second side target 6 is also made of a metal such as light alloy which will make a sound different from that of the central target 4 and preferably different from that of the first side target 5. For this purpose, the target 6 may be formed with a number of perforations 8.” It is noted that the claim does not specify how the through openings “prevent a bullet from passing through the target system” and the through openings of the prior art of Yamada are fully capable of preventing a bullet from passing through the target (depending on the angle/direction the bullet strikes the target, the distance between the target and where the bullet is fired from, and also depending on the size of the bullet). It is noted that the claim does not specify how the bullet reaches the target (i.e. is the bullet fired from a firearm toward the target, or otherwise propelled toward the target (such as is the bullet pressed against the target by a user by hand, is the bullet in a vertical, horizontal, or other position when it is contacted with the target, etc.)). It is also noted that the metal target of the prior art of Yamada does is fully capable of being used as a firearm target as Yamada discloses a metal target formed of a light alloy (Yamada: Col. 2, Lines 36-46). It is noted that the claim does not provide sufficient structure so that the prior art merely needs to be capable of meeting the functional limitation (i.e. the recitation of “configured to prevent a bullet from passing through the target system”). The fact that the prior art is made from metal reads on the “configured to” limitation as metal is capable of stopping a bullet.  Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) (See:  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)). 
 	
 	Regarding applicant’s argument that the prior art of Yamada is in a different field and is non-analogous art, it is noted that Yamada is directed to a “target system” as claimed. Further, it is noted that the claimed recitation of “the first plurality of through openings are configured to prevent a bullet from passing through the target system,” is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Yamada. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

 	Regarding applicant’s argument that the rejection of claim 1 under 35 USC 103 over Yamada in view of Eggiman is improper because the combination does not teach the recitation in claim 1 of “a first plurality of elongated through openings in the plate; wherein the first plurality of elongated through openings form a first circle,” elongated” as claimed. This is not found persuasive because claims are interpreted using the broadest reasonable interpretation. Applicant’s specification does not disclose how applicant defines the term “elongated.” The term “elongated” is defined to mean “extended; lengthened.” It is noted that the through openings of Yamada are elongated as they are extended/lengthened to form the opening.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.